Citation Nr: 1420042	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss.

2.  Entitlement to an increased evaluation for thoracolumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1971 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006, and June 2008 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Board remanded the case for further development.


FINDINGS OF FACT

1.  Since the award of service connection, audiometric test results show that the Veteran has at worst level IV hearing in both ears.

2.  Thoracolumbar spine degenerative disc disease is manifested by forward flexion to 45 degrees at worst without evidence of ankylosis, neurological abnormalities other than the left lower extremity, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for disability rating in excess of 20 percent for thoracolumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal for a higher rating for bilateral hearing loss arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

June 2009 and August 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in January 2004, June 2008, December 2009, and May 2012; the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities of the spine and hearing loss in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In May 2012, the Board specifically remanded the hearing loss claim in an attempt to ascertain whether private audiograms contained Maryland CNC examinations when speech recognition scores were obtained.  See Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  This was so because rating hearing loss requires this specific test.  See 38 C.F.R. § 4.85(a).  The RO made attempts to obtain this information, but no additional records could be obtained.  Either the records were destroyed or the medical professional had retired.  Thus, remand for further attempts to obtain this information would be futile.  Accordingly, the remand instructions were substantially complied with by the RO.

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Hearing loss

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In July 2006, the RO granted service connection for the Veteran's bilateral hearing loss and assigned a 10 percent disability rating, effective September 12, 2003.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded VA audiological examinations in January 2004 and May 2012.  Applying the results of the VA audiological examination dated January 2004 to Table VI yielded a Roman numeral level II in the right ear and level III in the left ear.  However, as all thresholds showed at least 55 decibels or more at each threshold for both ears, 38 C.F.R. § 4.86(a) applies.  Each ear had level IV impairment when using Table VIa.  Applying the values from the January 2004 VA examination to Table VII, the Veteran's bilateral hearing loss was 10 percent disabling based on that examination.

The May 2012 VA examination results yielded a Roman numeral level of IV in both the right ear and left ear.  Section 4.86 does not apply to these results.  The examiner also noted that the Veteran reported having difficulty hearing at work and stated that the television is very loud.  Applying the values from the May 2012 VA examination to Table VII, the Veteran's bilateral hearing loss is evaluated as 10 percent disabling based on this examination as well.  Simply stated, the results do not provide a basis to grant a higher initial disability rating.  

As noted previously, the examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the more recent examination the examiner specifically commented on the level of impairment that results from the hearing loss shown.  See Martinak, 21 Vet. App. at 455-56.

The Board notes that the Veteran has submitted reports of private audiometry.  While these tests confirm the Veteran has bilateral hearing loss, they are not shown to have included the appropriate speech discrimination test (Maryland CNC), as is required in examinations for VA ratings purposes.  Additionally, as discussed previously, this information could not be located.  Therefore, they are inadequate for rating purposes.

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements alone cannot establish that a disability rating higher than 10 percent is warranted as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the preponderance of the evidence is against the claim seeking a higher initial rating for bilateral hearing loss.  Although the evidence of record shows that the Veteran clearly has hearing loss as defined by VA, the evidence does not support entitlement to a higher initial evaluation for bilateral hearing impairment at any point during the appeal.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and an initial rating higher than 10 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Thoracolumbar spine degenerative disc disease

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Back disabilities are evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes; otherwise, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for next higher rating, 40 percent rating is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months is rated 40.  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

During the appeal period, forward flexion of the lumbar spine was 45 degrees at worst on repetitive motion.  See June 2008 VA examination.  Based on these findings, a higher disability rating based on limitation of motion is not warranted for thoracolumbar spine degenerative disc disease as this type of limitation of motion is contemplated by the 20 percent rating already in effect.

Factors considered under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca have been also considered.  However, the evidence of record does not show that the Veteran's range of motion of the lumbar spine as limited by pain or functional loss would warrant a higher rating.  The June 2008 VA examination results showed that the Veteran had 50 degrees flexion, which was limited to 45 degree on repetitive use due to pain.  The December 2009 VA examination results showed that the Veteran had 70 degrees flexion, which was limited to 65 degree on repetitive use due to pain.  During the June 2008 and December 2009 examinations, the Veteran reported having flare-ups, fatigue, degreased motion, stiffness, weakness, spasms, and pain; however, even considering these symptoms the Veteran's disability does not approximate the next higher available rating as he had at least 45 degrees of motion.  The May 2012 VA examination results showed that the Veteran had 75 degrees flexion with and without repetitive use.  Although the examiner indicated that the Veteran had functional loss and/or functional impairment of pain on movement and disturbance of locomotion, there was no resulting measurable loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Therefore, even considering factors considered under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Veteran's disability level does not meet the criteria for a higher rating.  

As for associated objective neurological abnormalities under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has a separate rating for radiculopathy of the left lower extremity, which is not on appeal.  The Veteran did have symptoms of shooting pain with the right lower extremity during the June 2008 VA examination; however, there were no objective findings or diagnosis of any associated neurological abnormalities.  In fact, during the December 2009 VA examination, he had no complaints related to the right lower extremity.  During the May 2012 VA examination, the Veteran had mild paresthesias of the right lower extremity; however, the examiner stated that the right leg symptom of paresthesia was not accompanied by objective signs of abnormal neurological findings or MRI findings of right sided stenosis and he had normal light touch to the right leg.  Therefore, the evidence does not shows additional neurological abnormalities to warrant separate ratings other than the left lower extremity.

As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, all three VA examiners stated that the Veteran had no incapacitating episodes requiring bed rest prescribed by a physician.  Therefore the criteria for the next higher rating, 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met. 

The evidence does not show that the criteria for a higher rating for thoracolumbar spine degenerative disc disease were met at any time during the appeal period for the purpose of assigning a staged rating.  See 38 C.F.R. § 4.71, Diagnostic Code 5243.  There is no doubt to be resolved and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


III. Other Considerations

Extraschedular Consideration

The Board has considered whether either of the Veteran's claims warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013).  The Board notes that all findings and impairment (difficulty understanding conversations and the television and limitation of motion, functional limitation, and pain of the thoracolumbar spine) associated with the two service-connected disabilities at issue are encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Specifically, as to the Veteran's bilateral hearing loss, he asserts that his problems are not with hearing but with understanding, such as when his grandchild talks.  Both hearing acuity and speech recognition are taken into consideration in the rating criteria for hearing loss.  This does not take the Veteran's disability out of the norm.  

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable since the evidence of record does not show that the 

Veteran is currently unemployed.  Absent evidence of unemployability, entitlement to TDIU is not warranted.


ORDER

An initial evaluation in excess of 10 percent for service-connected bilateral hearing loss is denied.

An increased evaluation for thoracolumbar spine degenerative disc disease, currently evaluated as 20 percent disabling, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


